Title: To John Adams from Robert R. Livingston, 14 April 1783
From: Livingston, Robert R.
To: Adams, John



No: 16.Duplicate
Sir
Philadelphia 14th: April 1783—

I received two days ago your favors of the 22d: and 23d: of January with the declarations for the cessation of Hostilities on which a doubt of much importance to the People of this Country is started— towit to know at what periods hostilities ceased on this Coast, that is what is meant by as far as the Canaries; if it means in the same Latitude, hostilities ceased here the third of March, and a great number of Vessel must be restored— if it does not mean a latitudinal Line, what does it mean? which carries any certainty with it?— The Terms of the provisional Treaty also occasion much Debate— a variety of questions have been started, but these I shall speak off in my Letter to you in conjunction with your Colleagues, that you may if opportunity should offer before the definitive Treaty is concluded find some means to rid them of their Ambiguity— It would give me pain to find that the Dutch do not attain their Objects in the close of the war, and still more to impute their misfortunes to any disertion of their Interests by France, since I confess freely to you, that her conduct as far as I have observed, it has appeared to me in the highest degree generous and disinterested— The extreme langour of the Dutch—their divisions,—and the less than nothing that they have done for themselves entitle them to little—without the uncommon exertions of France; They would not have had a single settlement left either in the East or West Indies, so that they lay absolutely at her mercy and therefore I was pleased to find their instructions to their Ministers so expressed as to leave no room to fear that they would obstruct the Peace, when they contributed so little to the prosecution of the War— But I rather pitied than blamed their Weakness, they were torn by Factions and cloged by an Executive, which strove to find Reasons for having no Execution—
Congress the day before yesterday agreed to ratify the provisional Articles as such, and to release their Prisoners, in which the British took the lead— As the Tories have little reliance upon the Effect of the recommendations of Congress, great numbers of them have sailed and are daily sailing for Nova Scotia— With respect to your Salary I must pray you to settle with Doctor Franklin, the amount of the Bills drawn in your favor— you will with those that go by this conveyance receive the amount of three quarters Salary, computing the salary at two thousand, seven hundred and seventy seven & 68/90 Dollars per Quarter which were laid out in Bills at six shillings and three pence currency for 5 Livres which was a very advantageous Exchange to you— This however Congress have directed by the enclosed Resolution to be altered, and your Salaries to be paid in Bills at the rate of five Livres, five sous per Dollar, as this resolution retrospects you will have with the Bills transmitted you livres more than is due for three quarters salary— this will be deducted from the last quarter for which, I will get a warrant, and leave it with the Treasury here for you or your order— By settling this matter with Doctor Franklin and redrawing upon your Banker in Holland, you will leave my accounts unembarrassed, which is of consequence to me, as I determine to quit the place I now hold in the course of a few Weeks, and enjoy in retirement the pleasures of peace— I have charged no commissions upon these money Transactions, nor do I propose to charge any— Your account of contingent Expences is before a Committee— should Congress agree to accept your resignation (which I am sorry to see you offer since the connections you have formed, and the experience you have acquired might render you particularly serviceable in Holland) it will be best that you settle it with them yourself on your arrival— The want of permanent funds and the opposition which some States have given to every attempt to establish them, The demands of public Creditors, and particularly of the Army have excited much uneasiness here, satisfactory measures will I hope be adopted to calm it, and do ample justice— The army whose proceedings I transmit have done themselves honor by their conduct on this occasion, too much praise could not be given to the Commander in Chief for the share he had in this transaction, if he was not above all praise—
I have the honor to be, Sir, / with very great Respect and Esteem / your most obedt humble servt.
Robt R Livingston

